Citation Nr: 1236803	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-14 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to education assistance benefits for on-the-job training program from August 1, 2003 through October 28, 2004.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1996 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 determination of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue on appeal was originally styled as entitlement to education benefits for on-the-job training from October 28, 2002 through October 28, 2004.  The Veteran's accredited representative stated at the Board hearing that the Veteran was paid VA education benefits from July 2002 through July 2003.  (See Board hearing transcript page 8.)  The Veteran also testified that he received payment for some of his training.  (See Board hearing transcript page 3.)  In addition, the Veteran stated in his VA Form 9 that he received benefits from July 8, 2002 through July 31, 2003.  As VA compensation for that period of time does not appear to be in dispute, the Board has re-characterized the issue on appeal to correctly reflect the pertinent dates.


FINDINGS OF FACT

1.  In October 2002, the Veteran applied for VA education benefits for on-the-job training as a correctional officer with the California Department of Corrections, from July 8, 2002 through October 25, 2004. 

2.  The Veteran received education assistance benefits for on-the-job training from July 8, 2002 through July 31, 2003.

3.  In August 2003, the Veteran's employer voluntarily withdrew approval to train the Veteran, and ceased certification of the Veteran's on-the-job training effective August 1, 2003. 

4.  From August 1, 2003 through October 28, 2004, the Veteran obtained on-the-job training at a non-approved institution.

5.  The Pelican Bay State Prison was approved for on-the-job training effective on April 15, 2008; more than three years after the Veteran completed training. 

6.  The last commencing date for education benefits is April 15, 2008.


CONCLUSION OF LAW

The criteria for education assistance benefits for on-the-job training program from August 1, 2003 through October 28, 2004 have not been met.  38 U.S.C.A. §§ 3014, 3677, 5113 (West 2002); 38 C.F.R. § 21.7131 (2012).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied. There are some claims, however, to which VCAA does not apply. Livesay v. Principi, 15 Vet. App. 165, 178 (2001). 

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation. Smith v. Gober, 14 Vet. App. 227, 231-2 (2000). Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable. Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.)  As such, no further action is required pursuant to the VCAA, as the VCAA can have no effect on the appeal. 

The Board notes that the Veteran has requested that VA examine the claims file of another Veteran; however, the Veteran has not provided authorization from other Veterans to have their claims files reviewed or information copied from their files and placed in the Veteran's file.  In addition, and importantly, the Board finds that there is sufficient evidence of record to decide the merits of the Veteran's claim.  

Legal Criteria

VA will pay educational assistance to a Veteran pursuing a program of apprenticeship or other on-the-job training only after 1) the training establishment has certified his enrollment in the training program as provided in 38 C.F.R. § 21.7152; and 2) VA has received from the Veteran and the training establishment a certification of hours worked. 38 U.S.C.A. §§ 3034, 3680; 38 C.F.R. § 21.7140(c)(2). Section 21.7152 provides that the educational institution must certify the Veteran's or servicemember's enrollment before he or she may receive educational assistance.  This certification must be in a form specified by the Secretary and contain such information as the Secretary may specify. 38 C.F.R. § 21.7152. 

An otherwise eligible Veteran shall receive Chapter 30 benefits only when enrolled in a course of education which has been approved by the approving agency for the State where the educational institution is located. 38 U.S.C.A. §§ 3034, 3672.  With regard to approval of training on the job, a State approving agency may approve such a program only after reviewing various factors, including the wages to be paid to Veteran participants, the training content of the course; the length of the training period; considerations including space, equipment, instructional material, and instructor personnel; record-keeping by the course provider, and other factors defined by law.  The training establishment is required to submit a written application for approval which covers all these factors. 38 U.S.C.A. §§ 3034, 3677. 

Upon determining that an educational institution has complied with all requirements, the State approving agency will issue a letter to such institution containing information including the date of the letter, and the effective date of approval of the courses. 38 U.S.C.A. §§ 3034, 3678.  Furthermore, State approving agencies are required to report their activities to VA on a monthly or quarterly basis. 38 C.F.R. § 21.4154. 

When an eligible individual enters into training, the commencing date of an award of educational assistance is based on several factors.  When more than one regulatory paragraph applies pertaining to commencing dates, VA will award educational assistance using the latest of the applicable dates. 38 C.F.R. § 21.7131 (2012).  For other than licensing or certification tests, as the award in question is the first award of educational assistance for the program of education pursued by the Veteran, the commencing date of the award of educational assistance is determined by establishing the latest of the following dates:

(A) The date the educational institution certifies under paragraph (b) or (c) of this section;

(B) One year before the date of claim as determined by Sec. 21.1029(b);

(C) The effective date of the approval of the course;

(D) One year before the date VA receives approval notice for the course; or

(E) November 1, 2000, if paragraph (p) of this section applies to the individual.

38 C.F.R. § 21.7131(a)(1).

Analysis

In October 2002, the Veteran applied for "apprenticeship or on-the-job training" with the California Department of Corrections, Salinas, California, with training beginning on July 8, 2002.  The training was certified by a compliance officer.  

As noted above, 38 C.F.R. § 21.4154 requires state approving agencies to report their activities to VA on a monthly or quarterly basis.  The claims file includes a VA Form 22-6553d-1, Monthly Certification of On-the-Job and Apprenticeship Training, received by VA in August 2003.  The form reflects a termination of the Veteran's enrollment in an approved program on August 1, 2003.  The reason for termination was noted to be "voluntary withdrawal of approval to train Veterans."  The form was signed by the Veteran and a certifying official.

VA correspondence to the Veteran dated in September 2003 reflects that the Veteran's employer had notified VA that the Veteran terminated his training on August 1, 2003.  Based on this notification, VA had terminated the Veteran's apprenticeship benefits.  

In April 2009, the Veteran submitted a certificate of affirmation of enrollment agreement form (VA form 22-1999c) and a VA form 22-8864 (other on-the-job training and apprenticeship training agreement).  He reported that his training began in October 2002.  

April 15, 2009 VA correspondence to the Veteran reflects that the training facility with which he wished to train, the Pelican Bay State Prison (Crescent City, California), was not approved for the Montgomery GI bill (MGIB).

In May 2009, VA received a VA Form 22-1999, VA enrollment certification, which noted training dates of October 2002 to October 2004.  It reflects that the Veteran had "other-on-the-job" training; a monthly list of hours of training was provided from October 2002 through October 2004.  In response to the Veteran's application, VA informed him that he should have his training establishment resubmit a VA Form 22-1999.  

In June 2009, VA received another VA Form 22-1999, which provided a monthly list of hours of training from October 2002 through October 2004, with the exception of June and July 2004 hours for which no hours were provided.  The monthly hours reported in the April 2009 report differ from the monthly hours reported in the May 2009 report.  (See hours for October 2002, December 2002, February 2003, and October 2003).  

A VA Form 22-1998 reflects that the Pelican Bay State Prison was approved for on-the-job training effective from April 15, 2008.

The Veteran submitted a statement in July 2009 in which he stated, in pertinent part, that 

seven years ago when I attended the California Department of Corrections Academy (CDC), I had applied for the apprenticeship program and was approved.  I received approximately one check from the program along with the other vets attending the academy.  Following that check we were informed that we would no longer be receiving the funds under the apprenticeship program.  We were never told why.  April of this year (2009) I was informed that vetrans [sic] working at Pelican Bay State Prison should apply for the program.  Come to found out, CDC head quarters [sic] in Sacramento decided they were no longer going to administer the program back in 2002.  Sacramento was supposed to inform all the institutions (state prisons) to take over administering the apprenticeship program, but they failed to inform the institutions.  

In a VA Form 9, dated in March 2010, the Veteran stated that "there was some confusion with the state training program and the Department of Corrections.  This was in no way my fault and I have been trying to remedy this problem for some time."  He further stated that if VA looked in another Veteran's file, (C.C.'s), it would find a letter from his training manager for Pelican Bay explaining how the state of California was at fault.  He stated that he was unable to get a letter himself because his training manager was on vacation.  

The Veteran testified that other Veterans, to include C.C., noted above, were reimbursed for their expenses with a retroactive lump sum payment.  He stated that they were in the academy with him; however, he also noted that he began working at Salinas Valley State Prison in California, and was working there at the time his benefits ended, and not working at the Pelican Bay facility at that time.  

The Board will now proceed to identify each of the dates referenced above pertinent to 38 C.F.R. § 21.7131, to determine the latest of the possible commencing dates.

In sub-paragraph (A) of 38 C.F.R. § 21.7131 noted above, application of paragraphs (b) or (c) depends upon whether the educational course or subject in question leads to a standard college degree.  In the present case, the on-the-job program pursued by this Veteran does not result in a standard college degree; thus, 38 C.F.R. § 21.7131(b) in not applicable.  Rather, paragraph (c) sub-section (3) applies when a veteran enrolls in a program of apprenticeship or other on-the-job training that does not lead to a college degree.  Under this circumstance, the date of the award of educational assistance shall be the first date of employment in the training position. 38 C.F.R. § 21.7131(c)(3).  In the present case, the Veteran was first employed in the training position in question on July 8, 2002. (See VA Form 22-1999, dated October 17, 2002.)  Therefore, the first of the relevant dates for consideration, identified in subparagraph (A) of the list above is July 8, 2002.

Sub-paragraph (B) in the list above refers to the date of the Veteran's claim as determined by 21.1029(b), which states that the date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA for purposes of determining the commencing date of an award for such educational assistance.  VA received the Veteran's claim on April 3, 2009.  One year prior to that date, and thus the date identified in subparagraph (B) of the list above, is April 3, 2008.

Sub-paragraph (C) refers to the effective date of the approval of the course.  In this case, A VA Form 22-1998 reflects that the institution was approved on April 15, 2008. 

Sub-paragraph (D) references a date one year prior to the date that VA receives approval notice for the course, or in this case, April 15, 2007.

Finally, sub-paragraph (E) does not apply to this Veteran as his eligibility for educational assistance benefits is not based upon certain regulatory changes identified in 38 C.F.R. § 21.7131(p).

Therefore, in the interest of providing a clear summary of the dates involved in the present determination, the dates from the list previously discussed are as follows:

Sub-paragraph (A): July 8, 2002 
Sub-paragraph (B): April 3, 2008 
Sub-paragraph (C): April 15, 2008 
Sub-paragraph (D): April 15, 2007 
Sub-paragraph (E) is not applicable.

Based upon the foregoing, the commencing date of this Veteran's award of educational assistance is April 15, 2008, as it is the latest of the possible dates identified by regulation. 38 C.F.R. § 21.7131.

The award of Chapter 30 benefits is not available as the Veteran's training was received prior to the commencing date of the award.  See Taylor v. West, 11 Vet. App. 436 (1998) (A Veteran is not entitled to educational benefits under Chapter 30 where the commencement date was after the enrollment period.)  Thus, the Veteran's claim must be denied.

The Board acknowledges the statement of the Veteran's accredited representative that the RO paid the Veteran from July 2002 through July 2003, and was confused about its own rules.  The Board finds the statement is without merit.  As noted above, the RO paid educational benefits while the Veteran was in an approved training program.  The RO terminated payment when the training institution terminated its participation.  Thus, the evidence does not reflect that the RO made an error.  

The Board also acknowledges the Veteran's statements that VA has retroactively paid other Veterans in similar situations for their educational benefits.  As required by law, the Board has decided this claim based on the evidence of record, which pertains to this specific Veteran and his circumstances.  

The Board has also considered the Veteran's contentions that it is not his fault that the state of California did not properly approve his training.  In essence, the Veteran has made an argument that he should be reimbursed by VA for a fault made by the state of California.  The Board may not grant the Veteran's claim on this basis.

The Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable. See 38 U.S.C.A. §§ 503, 7194; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432- 33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a), and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion. See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, while the Board is sympathetic to the Veteran's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

Entitlement to benefits for on-the-job training program from August 1, 2003 through October 28, 2004 is denied.




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


